Citation Nr: 1102043	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a disability of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that decision, the RO denied service connection 
for bladder cancer, blurry vision and arthritis with joint pain.  
The RO also determined that previously denied claims of service 
connection for nervous condition, residuals of a left shoulder 
injury, residuals of a head injury and bilateral hearing loss 
remained denied because new and material evidence had not been 
received to reopen these previously denied claims.

In February 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.

When the case was initially before the Board, in October 2007, 
the issue of service connection for bladder cancer was denied.  
Additionally, the Board determined that new and material evidence 
had not been received to reopen the previously denied claim of 
service connection for a left shoulder injury, and as a result, 
that claim was also denied.  

Regarding the other matters on appeal, the Board reopened the 
claim of service connection for the residuals of a head injury, 
to include scars, and reopened the claim of entitlement to 
service connection for bilateral hearing loss.  These reopened 
claims, along with the issues of entitlement to service 
connection for blurry vision and entitlement to service 
connection for arthritis with joint pain were remanded back to 
the RO in October 2007 for additional development of the record.  

While the claims were pending, the RO issued a rating decision in 
October 2008 which granted service connection for scar, status 
post laceration of the head.  

The case came before the Board again in April 2010.  At that 
time, the Board granted service connection for bilateral hearing 
loss; and, denied a claim of service connection for residuals of 
a head injury, other than scarring, including but not limited to 
blurred vision and headaches; and, denied a claim of service 
connection for arthritis and joint pain of multiple joints, other 
than the lumbar spine.  

In an effort to simplify matters, and to manage the Veteran's 
claims in a light most beneficial to him, and to comport with his 
intentions, the issue of entitlement to service connection for a 
low back disability, once considered as part and parcel of the 
issue of entitlement to service connection for arthritis and 
joint pain of multiple joints, was separated from the broader 
issue of entitlement to service connection for arthritis and 
joint pain of multiple joints, as noted in the Board's April 2010 
decision/remand.  That issue was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development of the record.

Upon completion of the requested development, the case was 
returned to the Board.  


FINDING OF FACT

The weight of the medical and other competent evidence of record 
establishes that the Veteran's current lumbar spine disability 
was not incurred in or aggravated by active service and is not 
otherwise related to any disease or injury incurred therein.  


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a letter dated in September 2004, VA notified the Veteran of 
the basic elements of service-connected claims and informed him 
that, if he provides information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other federal 
agencies), VA would make reasonable efforts to obtain the records 
from the sources identified.  The letter also informed him that 
he ultimately is responsible for substantiating his claim even 
though the law requires VA assistance in claim substantiation, 
and that he can submit relevant evidence on his own.  In essence, 
the notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  In a 
subsequent letter sent to the Veteran in November 2007, the 
Veteran was notified regarding the assignment of effective dates 
and initial ratings for any grant of service connection, in 
compliance with the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of the 
claimed disability, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  In addition, the RO substantially 
complied with the Board's remand orders by obtaining VA treatment 
records dating from January 2007 and by providing an examination 
that addressed the nature and likely etiology of the claimed 
condition.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection

The appellant contends that he has a lumbar spine disorder which 
began in service.  

Based on a review of the entire evidence of record, the 
preponderance of the evidence is against a finding that the 
Veteran's current lumbar spine disorder is related to service.  

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during service 
or that the disease or disorder is otherwise attributable to 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also 
be granted for disease or disability which is diagnosed after 
discharge from service, when all of the evidence establishes that 
such disease or disability was incurred during service.  38 
C.F.R. § 3.303(d).  

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as arthritis to a 
degree of 10 percent within one year from the date of termination 
of such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran seeks service connection for a low back disability.  
This disability is distinguished from the other claims of service 
connection for arthritis and joint pain of multiple joints 
because there is evidence in the STRs of a possible chronic back 
condition.  

Regarding the low back, a December 1969 service treatment record 
(STR) notes complaints of low back pain since September, when the 
Veteran was admitted to the urology clinic and passed two small 
pin head sized stones.  On examination, the Veteran had spasm of 
the left lumbar paraspinous musculature and had been treated 
(unsuccessfully) for acute myositis.  A lumbosacral spine series 
revealed schmorl's node superior end plate of L2 with slight disc 
space narrowing at L1-2.  

A January 1970 STR notes continued low back pain, despite 
treatment with muscle relaxants, exercise, and heat treatments.  
X-rays in January 1970 revealed no evidence of compression or 
nerve irritation.  Another January 1970 STRs notes chronic back 
strain due to "boney" [sic] defect in January 1970.  

The next report of low back pain comes from private outpatient 
and hospital records dated in 1984.  These records show that the 
Veteran was treated for complaints of back pain in March 1984, 
and then again in October 1984 at the Emergency Room for low back 
pain ongoing for a week or two.  No prior history of chronic back 
pain since military service was reported at that time.  

The Veteran was afforded a series of VA examinations in September 
1988 in conjunction with his original claim of service connection 
received in April 1988.  At the neurology examination, the 
Veteran reported low back pain that came and went and that 
sometimes radiated into his right lower extremity.  It was not 
accompanied by loss of sensation or other neurologic symptoms.  

On motor examination, muscle tone and strength were normal with 
no atrophy or fasciculation and there were no abnormal movements 
detectable.  Sensory examination was intact in all four 
extremities to all modalities.  Coordination, gait, station, and 
Romberg were normal.  Deep tendon reflexes were all one to two 
plus and symmetrical and he had no pathologic reflexes or clonus.  
The Veteran's straight leg raising tests and ambulation were 
normal.  He could stand on toes and heels with no difficulty.  
The impression was normal neurologic examination in an individual 
with headaches and low back pain, with the latter sounding mostly 
non-neurogenic in nature.  

At the orthopedic examination in September 1988, the Veteran 
reported that he developed a back ache during service in DaNang 
without any specific injury.  On examination, leg lengths were 
essentially equal, but the left calf and thigh were one-half inch 
smaller than the right.  Reflexes were all depressed, with 
reinforcement to get a one plus response.  No sensory or motor 
pattern was apparent.  Hip and knee flexion and complete straight 
leg raising was said to hurt into the back especially from the 
right side but the hips had essentially symmetrical range of 
motion.  "Ober's" hurt to the right hip and thigh, "Ely's" was 
negative for referral, there was no localized tenderness along 
the spine and there was no sciatic notch tenderness.  The 
impression was recurrent low back strains and suggestion of mild 
irritation but the examiner could not localize it - suspected 
traumatic osteoarthritis.  X-rays of the lumbosacral spine 
revealed satisfactory alignment of the vertebral bodies.  
Intervertebral disc spaces and pedicles were unremarkable.  There 
were, however, minimal anterior and lateral degenerative spurs 
demonstrated at several levels.  There were no other significant 
abnormalities seen with regard to the spine.  

The Veteran testified during a hearing before a decision review 
officer in October 2005 that the stress and strain of military 
service in a combat environment resulted in a number of 
disabilities.

VA outpatient treatment records from July 2006 through January 
2007 show monthly treatment for low back pain with lumbar fact 
injections.  The impression was lumbar stenosis, lumbar 
radiculitis/radiculopathy, lumbar facet arthropathy, and 
bilateral sacroiliac pain syndrome.  

During a hearing with the undersigned in February 2007, the 
Veteran reported that he injured his back in Vietnam when he fell 
down a hill.  He reported that he was treated for three to four 
days at the NAS hospital.  He was told that he strained his back.  
He reported that he was not treated after discharge until 
approximately 1989 when he had good insurance.  

At a VA examination in November 2007, the Veteran reported that 
he had low back pain in service, which was treated conservatively 
for a few days, and that he has had problem with his back ever 
since.  He stated that he now has low back pain that radiates 
down both hips with occasional numbness involving the entire 
portion of both legs.  The Veteran reported a history of falls 
with unsteadiness.  He denied any back surgery.  X-rays revealed 
some degenerative changes with narrowing of the disk spaces and 
L5-S1 and L4-5, with anterior and posterior spurring on the 
margins of the vertebrae, particularly L4.  Magnetic resonance 
imaging (MRI) revealed spinal stenosis at the L4-L5 disk space 
with some impingement on the nerve root at this level.  
Impression was degenerative arthroses of lumbar spine with spinal 
stenosis at L4-5.  

The examiner reviewed the Veteran's claims file and noted that 
the Veteran was treated for lumbar strain while on active duty.  
The examiner also noted that the Veteran worked in construction 
for many years following discharge from service.  The examiner 
specifically noted that the STRs indicated negative findings and 
negative x-rays at the time of the in-service back treatment.  
For that reason, the examiner opined that the Veteran's present 
condition was not related to any in-service condition.  Rather, 
the examiner opined that it was much more likely that the present 
back condition was due to doing heavy construction work for many 
years.  

As the Board pointed out in the April 2010 remand, the November 
2007 VA examination was inadequate because the examiner's opinion 
(1) did not take into account the possible genetic defect noted 
in service; and, (2) the examiner assumed that the Veteran's 
post-service occupation involved "heavy" construction work for 
many years.  

As previously noted, records from 1969 and 1970 revealed 
schmorl's node at the superior end plate of L2 with slight disc 
space narrowing at L1-2; and, chronic back strain due to 
"boney" defect.  The examiner in November 2007 found no nexus 
between the current disability and the in-service complaints of 
back pain, but did not consider whether the Veteran had an 
underlying bone defect.

Under applicable laws and regulations, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA disability compensation and generally cannot be 
service-connected. 38 C.F.R. § 3.303(c); see also 38 C.F.R. § 
4.9.  Service connection is still permissible for such a disorder 
in the limited circumstance when there has been aggravation of a 
pre-existing condition during service by superimposed disease or 
injury.  See VAOPGCPREC 82-90 (July 18, 1990); see also Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995).  However, this question was not addressed 
in the November 2007 examination.  

Furthermore, the examiner's opinion relied on the notion that the 
Veteran's post-service occupation of heavy construction led to 
his current back disability; however, there was nothing in the 
record at the time of the April 2010 remand to suggest that the 
Veteran's occupation involved heavy manual labor.  By its very 
nature, one would expect a career in the construction business to 
include manual labor, and it is certainly possible that the 
Veteran's career was physical in nature; however, the November 
2007 opinion is provided with the assumption that the Veteran's 
occupation included "heavy construction" without any actual 
evidence of the type of construction the Veteran was involved 
with during his post-service years leading up to his initial 
claim in 1988 and thereafter.  

Accordingly, the case was returned to the RO for another VA 
examination.  VA is obligated to provide an adequate examination 
once it chooses to administer one.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

A subsequent VA examination was provided in June 2010.  The 
examiner specifically indicated a review of the claims file, and 
the Board's April 2010 remand in particular.  The examiner's 
review was evident given his extensive summary of the contents of 
the Veteran's claims file, including STR's, post-service 
treatment records and the November 2007 VA examination report.  
Regarding the STR's, the Veteran reported that he did not recall 
suffering any particular injury to his low back in service, but 
that he had been told that the pain was due to his left kidney.  
The Veteran reportedly underwent a nephrectomy at some point in 
the late 1970's, but reported that his back pain persisted 
nonetheless.  The Veteran also reported that his last steady 
employment was in 1974 as a welder.  He reportedly worked off and 
on at different jobs over the years since that time, but had 
difficulty holding a job secondary to his back problems.  There 
was no indication that his work involved heavy lifting.  

The examiner referenced a February 2003 x-ray report that 
revealed degenerative changes and anterior spur formation 
throughout the lumbar spine.  Additionally, the examiner 
referenced the following documents:  A neurosurgery consult from 
December 2005 noting that the Veteran's degenerative changes 
could explain his pain; a magnetic resonance imaging (MRI) report 
from January 2006 noting
multilevel degenerative disc disease and facet arthrosis; and, a 
July 2006 pain consult note noting a history of back pain for 
several years.  

X-rays of the lumbar spine revealed degenerative and hypertrophic 
changes, slightly more pronounced than in 2005.  The examiner's 
impression was multilevel lumbar disc disease and facet 
arthrosis.  The examiner stated that he made an "extensive 
review of the records."  The examiner specifically noted the 
existence of the in-service x-ray which mentioned the Schmorl's 
node (which later was apparently referred to as a "boney 
defect").  However, the examiner also pointed out that on the 
remainder of his imaging exams through the years, he did not see 
any mention of any Schmorl's node or "boney defects."  The 
examiner agreed with the notation of the neurosurgeon in the 
claims file, "I think that his pain is likely due to 
degenerative changes."  The examiner noted that the Veteran did, 
in fact, have extensive degenerative changes throughout the 
spine, but that it was unlikely that the Veteran had any 
degenerative changes at the time of his service discharge at age 
22.  Therefore, the examiner stated that he was unable to provide 
a nexus between any of the Veteran's low back complaints in the 
service and his present condition.  The examiner could find no 
evidence of a pre-existing congenital defect or superimposed 
injury or disease in service that resulting in disability.  

The preponderance of the evidence is against a finding that the 
Veteran's current spine disorder is related to his active 
service.  First the Board finds that the Veteran did not enter 
service with a pre-existing disability.  In that regard, his 
entrance examination showed that the spine was assessed as normal 
and the June 2010 VA examiner opined that there was no evidence 
of a pre-existing congenital defect in service.  

The STRs do include complaints of low back pain, and a chronic 
back strain due to a bony defect was diagnosed.  The Veteran has 
variously attributed his back symptoms in service to his kidney 
condition, the general rigors of service, and to a fall down a 
hill.  The Board notes that 38 U.S.C.A. § 1154(b) specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or injury.  
In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United 
States Court of Appeals for Veterans Claims (Court) found that 
while § 1154(b) relaxes the evidentiary burden for a combat 
veteran with respect to evidence of an in-service occurrence of 
an injury, it does not create a statutory presumption that a 
combat veteran's disease or injury is automatically service-
connected.  The Veteran must still provide competent evidence of 
a relationship between an injury in service and a current 
disability.  

Although the Board finds it competent, credible and probative 
that the Veteran experienced a back injury in service and stress 
and strain from his duties, the back conditions noted in service 
(acute myositis and chronic back strain) were not in fact chronic 
as the conditions have not been shown by the medical evidence 
during the time period covered by his claim.  Moreover, X-rays in 
service did not show degenerative changes or evidence of 
compression or nerve irritation.  In addition, no relevant 
medical records are available from the end of the Veteran's 
period of service in 1970 until approximately 14 years later in 
1984.  During this time, the Veteran reported that he had 
continuity of symptoms, which he is competent to do, but there is 
no record of treatment or hospitalization.  

The only evidence of record in favor of the Veteran's claim is 
his own self-reported history of continuity of symptoms.  The 
Veteran is certainly competent to state that he was injured in 
service and experienced stress and strain in service and has had 
back pain ever since service.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran's lay statements in this regard, are not 
entirely consistent with the other evidence of record, and raise 
questions regarding his credibility.  As noted above, the record 
is silent for post-service complaints of back pain until 1984, 
over a decade after discharge from service.  And, at that time, 
the Veteran did not report that he had been experiencing ongoing 
back pain for over a decade, since service separation.  

The credibility of the Veteran's testimony and the lay statements 
must be weighed against the other evidence of record .  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as evidence 
of whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Although the Veteran insists that his current back disorder had 
its onset during service, the fact remains that the service 
treatment records did not show a chronic lumbar spine disability 
at discharge and there are no post-service treatment records 
showing any lumbar spine disability for 14 years after discharge.  
The absence of any corroborating medical evidence supporting his 
assertions, in and of itself, does not render his statements 
incredible; however, such absence is for consideration.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  And, while the Veteran is 
competent to report continuity of symptoms, he is not competent 
to provide an opinion linking his current condition, diagnosed as 
lumbar disc disease and facet arthrosis, to the complaints or 
incidents of service, as he does not possess the requisite 
medical expertise to make that type of medical conclusion.  In 
other words, the Veteran's does not possess the requisite medical 
expertise to state that his back pain in service was the onset of 
his current degenerative spinal condition.  In any event, the 
lack of any objective evidence of post-service treatment for a 
back disability until 1984 is affirmative, highly probative 
evidence that the Veteran did not develop a chronic back 
disability during active duty.  

This lack of any medical evidence showing treatment for back pain 
until 1984, coupled with the opinions of two medical 
professionals who found it unlikely that the current lumbar spine 
disability was related to service outweighs the Veteran's 
competent, credible and probative reports of continuity of 
symptoms since service.  The Board particularly finds the medical 
opinion of the June 2010 examiner to be entitled to great 
probative weight as it was based on a physical examination, an 
extensive review of the medical history, and as an opinion with a 
rationale was provided.  Moreover, the evidence shows that a 
chronic disorder currently present was not shown in service and 
arthritis was not present to any degree within one year of 
discharge from service.  Hence, the preponderance of the evidence 
is against the claim of service connection for a lumbar spine 
disability, there is no doubt to be resolved; and service 
connection for a lumbar spine disability is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


